Citation Nr: 1502748	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear sensorineural hearing loss.

2.  Entitlement to an initial rating greater than 50 percent for obstructive sleep apnea (OSA).

3.  Entitlement to an initial rating greater than 30 percent prior to September 4, 2013, and greater than 50 percent from September 4, 2013, for bilateral pes planus with plantar fasciitis.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In pertinent part, the October 2007 rating decision granted service connection for OSA and assigned a 30 percent disability rating, effective August 1, 2007; granted service connection for pes planus with plantar fasciitis of the left foot and the right foot and assigned noncompensable ratings for each foot; and granted service connection for left ear sensorineural hearing loss and assigned a noncompensable rating.  In an October 2013 rating decision, the RO increased the disability rating to 50 percent for OSA, effective December 30, 2009, and increased the separate ratings for pes planus with plantar fasciitis to 20 percent for the right and left feet, effective September 4, 2013.  

In April 2014, the Veteran's claims were remanded by the Board to afford him a hearing before a representative of the RO.  The Veteran appeared before a representative of the RO in September 2014.

Thereafter, in an October 2014 rating decision, the RO increased the Veteran's OSA rating to 50 percent, effective from August 1, 2007, and combined the previously separate ratings for right and left pes planus with plantar fasciitis and assigned a single 30 percent rating, effective from August 1, 2007, and a 50 percent rating, effective from September 4, 2013.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  In that regard, the Board recognizes that the RO considered the 50 percent rating assigned to be a complete grant of benefits with respect to the Veteran's OSA.  For the reasons discussed below, the Board does not and the issue remains on appeal.  Similarly, as the combination of the Veteran's left and right foot pes planus disability ratings in the October 2014 rating decision does not represent a reduction of his overall rating for any period on appeal and his ratings are not otherwise protected, the provisions of 38 C.F.R. § 3.105 (2014) are not for application.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Audiometric examination corresponds to no greater than a level I hearing loss for the left ear.

2.  The Veteran's service-connected OSA is manifested by sleep problems requiring the use of a CPAP machine, with daytime hypersomnolence and a nighttime feeling of choking if the CPAP machine is not used, but has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.  

3.  Throughout the appellate time period, the Veteran's service-connected bilateral pes planus with plantar fasciitis has been manifested by marked pronation of the feet and/or extreme tenderness of the plantar surfaces of the feet and pain that is accentuated on use of the feet.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2014).

2.  The criteria for a disability rating greater than 50 percent for OSA have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, DC 6847 (2014).

3.  The criteria for a disability rating of 50 percent, but no greater, for bilateral pes planus with plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the Veteran received a May 2007 notice letter that satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time indicated that additional evidence pertinent to the claim was missing from the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate QTC or VA examinations in May 2007 and September 2013.  The VA examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

In that regard, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in his VA examinations.  Furthermore, the Board notes that the May 2007 QTC examination report discussed the Veteran's hearing difficulty that required he listen closely when people were talking.  During the September 2013 VA examination, the Veteran reported occasionally having difficulty communicating at work due to his hearing loss.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  In addition, in his July 2008 notice of disagreement, the Veteran discussed how he was "constantly misunderstanding instructions or having issues understanding them unless I can look at the person that is talking."  Therefore, the Board finds a remand for a VA examination to further document the functional effects of the Veteran's hearing problems would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Veteran's claims are ripe for appellate disposition.

Based on the provision of an RO hearing to the Veteran and association of the hearing transcript of the hearing with the claims file, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hearing Loss

The Veteran alleges that the RO erroneously failed to assign him a compensable rating for his left ear hearing loss. 

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

When service connection is only in effect for hearing loss in one ear, the non-service-connected ear will generally be evaluated in Table VII as if it had been assigned a Level I hearing impairment designation.  38 C.F.R. § 4.85(f).  However, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(3).

The Veteran underwent a QTC audiological examination in May 2007.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
40
45
20

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 30 for the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the left ear.  As noted above, pursuant to 38 C.F.R. § 4.85(f), as the Veteran's right ear is not service connected it is assigned a Roman numeral designation for hearing impairment of I.  Thus, based on the foregoing, the Veteran's hearing loss corresponded to a Roman numeral designation of I for each ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

A September 2009 VA treatment record also included audiogram and speech recognition findings that would not support a compensable rating.

The Veteran underwent a VA audiological examination in September 2013.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
20
15
35
25

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 24 for the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the left ear.  As noted above, pursuant to 38 C.F.R. § 4.85(f), as the Veteran's right ear is not service connected it is assigned a Roman numeral designation for hearing impairment of I.  Thus, based on the foregoing, the Veteran's hearing loss corresponded to a Roman numeral designation of I for each ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In addition to the foregoing, the Board notes that in-service audiograms are of record; however, these audiograms do not reflect hearing loss sufficient to warrant a compensable rating.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The probative medical evidence does not show the Veteran's left ear hearing loss has ever reached a compensable level at any point since service connection was granted.  Staged ratings, therefore, are inapplicable here.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the VA and QTC examinations, entitlement to a compensable rating is denied.

OSA

The Veteran's OSA disability is rated under DC 6847 (Sleep Apnea Syndrome (Obstructive, Central, Mixed)).  38 C.F.R. § 4.97, DC 6847 (2014).  The Veteran claims that the current 50 percent rating does not accurately reflect the true nature and degree of his disability. 

DC 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that is asymptomatic but with documented sleep disorder breathing is rated noncompensably (0 percent) disabling.  Sleep apnea that is persistent, with day-time hypersomnolence, is rated 30 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

The Veteran was afforded a QTC general medical examination in May 2007.  The examiner noted that the Veteran had been suffering from a sleep disorder for the previous year and had been diagnosed as sleep apnea.  He had trouble staying awake during the daytime hours due to the sleep apnea, which was a persistent problem.  The sleep apnea affected daytime functioning by causing him to dose off at work.  The examiner concluded that the Veteran did not require any treatment for the condition and there was no functional impairment resulting from the condition.

A private June 2007 sleep study also is of record and included diagnoses of OSA and hypoxia.  A CPAP machine was recommended following nasal CPAP/BIPAP titration several days later.  With his July 2008 notice of disagreement, the Veteran provided documentation that he had obtained a CPAP machine, as recommended.

The Veteran was afforded a VA examination in September 2013.  The examiner noted review of the claims file.  The examiner noted a diagnosis of sleep apnea since 2007.  The Veteran reported that he did not have any problems while using the CPAP machine, but that if he did not use the machine he would easily fall asleep during the day and feel like he was getting choked at night.  Medication was not required to control the sleep disorder, but he did use a CPAP machine.  The Veteran had no scars or other pertinent physical findings, complications, conditions, signs, or symptoms related to the OSA.  The examiner noted that a June 2007 sleep study showed OSA based on an index of 32.6 events sleep events per sleep hour as compared to a norm of 5 or less.  The examiner indicated that the Veteran's OSA did not impact his ability to work.

The Board finds no objective evidence that would warrant a rating greater than 50 percent for the Veteran's OSA for any period on appeal.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

In order to warrant a higher rating than 50 percent under DC 6847, there would need to be evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale.  Or, in the alternative, the sleep apnea must necessitate a tracheostomy.  In this case, the Veteran does not have chronic respiratory failure and does not require a tracheostomy.  There is no medical evidence or lay suggestion of respiratory failure or cor pulmonale and the Veteran's sleep apnea is treated with a CPAP machine, rather than a tracheostomy.  Accordingly, a higher rating under DC 6847 is not warranted.

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to the respiratory system, specifically DCs 6502 to 6846.  38 C.F.R. § 4.97.  In this case, the Board finds that the Veteran's OSA disability and related symptoms most closely approximate that for DC 6847, that is, for sleep apnea syndrome.  As such, application of one of the other DCs for the respiratory system is not warranted. 

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 50 percent for the Veteran's OSA.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated under DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2014).  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.

DC 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

The Veteran was afforded a QTC general medical examination in May 2007.  The examiner noted a current diagnosis of bilateral plantar fasciitis that had existed for 12 years.  The Veteran suffered from pain in the arches of both feet that was constant and localized.  The pain was both aching and sharp in nature and the pain level was described as an 8 out of 10.  Pain was elicited by physical activity and relieved by rest and Motrin.  During periods of pain he performed at a reduced level.  He had pain at rest, as well as while standing or walking.  His functional impairment as a result was trouble standing for long periods.  On examination, there was no extremity ulceration, edema, or stasis dermatitis.  There was tenderness and pes planus bilaterally.  There was a slight valgus deformity on the right and left with moderate forefoot / midfoot malalignment and a marked pronation deformity.  These could not be corrected by manipulation of the feet.  There was no pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, hallux rigidus, or limitation with standing or walking.  The Veteran did not require any type of support for his shoes.  X-rays showed bilateral pes planus with forefoot abduction.

In September 2009, the Veteran sought VA treatment for bilateral foot pain and was casted for orthotics.  

The Veteran was afforded a VA examination on September 4, 2013.  The examiner noted review of the claims file.  The examiner discussed past diagnoses of bilateral pes planus.  The Veteran had pain in the bilateral feet that was accentuated on use.  There was pain on manipulation of the feet that was accentuated on manipulation.  There was no indication of swelling on use.  The Veteran did not have calluses caused by the flat feet.  His symptoms were not relieved by arch supports.  There was extreme tenderness of the plantar surface of both feet.  He had decreased longitudinal arch height bilaterally, but no marked deformity of the foot (such as pronation or abduction).  There was no inward bowing of the Achilles' tendon.  There were no associated scars or other pertinent physical findings.  The Veteran did not use any assistive devices.  There was no functional impairment such that amputation with prosthesis would equally serve the Veteran.  X-rays showed bilateral degenerative or traumatic arthritis, but no other significant diagnostic findings.  The flatfoot condition did not impact the Veteran's ability to work.  The examiner concluded that the Veteran had a moderate degree of bilateral pes planus.

In light of this record, the Board concludes that the severity of the Veteran's bilateral pes planus disability appears to be consistent throughout the appellate time period and, as such, more closely approximate the criteria for a 50 percent rating under DC 5276.  38 C.F.R. § 4.7.  In reaching that conclusion for the period prior to September 4, 2013, the Board notes that the May 2007 QTC examination report showed a marked pronation deformity with pain at rest, with standing, and with walking.  There was tenderness noted on palpation, but the examiner did not denote the level of tenderness.  Given the Veteran's reports that his bilateral foot pain was an 8 out of 10 in intensity and given the subsequent VA examination report's notation that the tenderness experienced by the Veteran was severe in nature, the Board will afford the Veteran the benefit of the doubt that his pain at the time of the May 2007 examination was of the same intensity and degree as at the September 2013 VA examination.  Moreover, although the Veteran had not used orthopedic appliances at the time of the May 2007 examination, he has subsequently attempted to use such products (from at least 2009), but without successful alleviation of pain.  Again, affording the Veteran the benefit of the doubt, the Board will presume that he met this aspect of the rating criteria for the entire time period prior to September 4, 2013.  As such, the Board concludes that a 50 percent rating is warranted for the period prior to September 4, 2013.  Thus, the Veteran is in receipt of a 50 percent rating for the entire appellate time period, which is the maximum rating permitted under DC 5276.

The Board has considered whether a higher or separate rating is warranted under another DC.  A higher rating is available for other foot injuries under DC 5284.  This DC allows for 30 percent ratings for each foot that experiences severe disability and 40 percent ratings where there is actual loss of use of a foot.  38 C.F.R. § 4.71a, DC 5284 (2014).  Separate 30 percent ratings for right and left pes planus would combine to a 50 percent rating and would not constitute an increased rating.  See 38 C.F.R. § 4.25 (2014).  Thus, a higher rating under DC 5284 would be available only for loss of use of both feet.  The Veteran clearly retains the use of both feet, as he is able to walk and stand, albeit for limited periods of time.  As such, a higher rating under DC 5284 is not warranted.  

The Board has considered the other foot DCs in 38 C.F.R. § 4.71a, DCs 5277-5283, but the lay and medical evidence of record demonstrates that the Veteran does not have the disabilities contemplated in these ratings or such problems are already contemplated for and compensated in the current 50 percent rating under DC 5276.

As the Veteran currently is receiving the maximum rating contemplated for the feet based on symptomatology that includes pain resulting in limitation of motion, absent loss of use of the feet, the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 50 percent for the Veteran's bilateral pes planus with plantar fasciitis.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ear hearing loss, OSA, and bilateral pes planus with plantar fasciitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ear hearing loss, OSA, and bilateral pes planus with plantar fasciitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As to his OSA disability, the Veteran reported that when he failed to use his CPAP machine he would have trouble staying awake during the day and experienced symptoms of choking at night.  The assigned 50 percent rating contemplates these and other related symptoms.  As to the bilateral pes planus with plantar fasciitis disability, it manifests primarily with symptoms of pain and tenderness, with deformity of the feet, that is aggravated by use and manipulation.  The assigned 50 percent rating contemplates these and other potentially associated symptoms.  Thus, the schedular ratings under DCs 5276 and 6847 are adequate to fully compensate the Veteran for the disabilities on appeal.  

With respect to the hearing loss, the Veteran reports difficulty understanding speech in certain situations.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his service-connected disabilities.  Indeed, the examination reports have specifically found that his service-connected disabilities do not affect his occupational functioning.  The Board acknowledges the Veteran's statements during the September 2014 RO hearing that his bilateral pes planus affect his ability to stand for long periods of time as required in his job as a car salesman; however, the evidence indicates that the Veteran remains employed and does not suggest that he is unemployable as a result of his service-connected disabilities.  As the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial compensable rating for left ear sensorineural hearing loss is denied.

Entitlement to an initial rating greater than 50 percent for OSA is denied.

Entitlement to an initial rating of 50 percent for the entire appellate time period for bilateral pes planus with plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


